                  8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 1 of 7 - Page ID # 1




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plainti範                               Civil No.8:20CV         ググら
            VS.
                                                      COⅣ IPLAINT FOR FORFEITURE二Ⅳ RE″
 $265,103.00 LINITED STATES
 CUttNCY,and,2016 CHEVROLET
 SILVERADO PICK¨ UP TRUCK(VIN
 lGCVKuC9GZ237499),

                            Defendants.



        The United States of America, for its cause of action against the defendant property,

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

                                           Nature of the Action

1.     This is an action to forfeit property to the United States for violations of   2l   U.S.C. $ 881.

                                          The Defendant in rem

2.     Defendant property is $265,103 U.S. currency and a 2016 Chevrolet Silverado pick-up

truck (VIN IGCVKREC9GZ237499) seized by law enforcement on April 10,2020.

3.     The U.S. Customs and Border Protection (CBP) currently has custody of the defendant

property.

                                          Jurisdiction and Venue

4.     This Court has subject matter jurisdiction for an action commenced by the United States

pursuant to 28U.S.C. $ 1345, and for an action for forfeiture pursuant to 28U.S.C. $ 1355(a).

This Court also has jurisdiction over this particular action pursuant to   2l U.S.C. $ 881.
            8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 2 of 7 - Page ID # 2




                                                                                 to signal 100 feet
12.    Sheriff vance saw that the black Chevrolet silverado pick-up truck failed

before its lane change.

                                                                                   pass the semi-
13.    Sheriff Vance then saw the black Chevrolet Silverado pick-up truck start to

                                                                                semi-trailer truck to
trailer truck, but then slow down drastically in the passing lane, allowing the

pull away from the Pick-uP truck.
                                                                               a sudden change         in
 14.    Based on his training and experience, Sheriff Vance believed that such

                                                                                      of possible
driving behavior often occurs once a driver sees a police vehicle and is an indicator

involvement in criminal activity'

15.     Sheriff Vance saw the pick-up truck again change lanes without a signal within the

necessary 100 feet.

        Sheriff Vance stopped the black Chevrolet Silverado pick-up truck with an Illinois
                                                                                           license
 16.
                                                                             Nebraska traffic laws.
plate near the 373 west bound mile marker for changing lanes in violation of

        Sheriff Vance approached the truck, passenger side window, and saw several air
                                                                                       fresheners
 17.
inside the truck.

 1g.    Based on his training and experience, Sheriff vance believed that
                                                                          multiple air fresheners

 indicate a driver's attempt to cover-up the odor of illegal drugs.

        The driver and sole occupant of the truck provided an lllinois
                                                                       driver's license identifying
 19.
                                                       Illinois.
 him as Ryan omar Edwards, with an address in Chicago,
                                                             at walter Reed in        D'c''   was a nurse'
 20.     Edwards said he got out of the Army in 2013, served

                                                                  Airbome, and deployed to Afghanistan'
 initially was a medic for the first four years with the   82nd


  2l.SheriffVancehaspriormilitaryexperienceandbelievedthatEdwardswasclaiminga
                                                           (Mos).    Sheriff vance believed that because
 different fierd and Military occupational specialty
             8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 3 of 7 - Page ID # 3




32.      On his patrol screen, Sheriff Vance also reviewed a utility               bill for   an apartment in Los

Angeles paid by Rosalyn Sinclair.

33.      As a result, Sheriff Vance believed that Edwards' mother was living in Los Angles and not

in Denver.

34.      Sheriff Vance concluded that Edwards was untruthful about his reason for his trip.

35.      Dispatch also reported that Edwards had a prior criminal record.l

36.      Sheriff Vance retumed to Edwards' truck and asked Edwards to walk back to his patrol

vehicle and Edwards complied.

37.      Sheriff Vance explained the warning to Edwards and Edwards signed the warning.

38.      Sheriff Vance told Edwards that he was free to go.

39.      Sheriff Vance then asked Edwards if he could ask him a few questions and Edwards said,

"Yeah."

40.      When asked whether there were weapons in the truck, Edwards answered "no" to while

looking at Sheriff Vance.

41.      When Sheriff Vance asked Edwards whether there were large amounts of currency in his

vehicle, Edwards looked back towards the truck and replied "no" more quietly.

42.      Based on his training and experience, Sheriff Vance believed Edwards' answer regarding

currency was deceptive, and therefore indicated criminal activity.

43.      Sheriff Vance requested Edwards' consent to search the truck.

44.      When asked for consent to search the truck, Edwards asked               if Sheriff Vance would       search

the entire vehicle.


I After the search and retuning to headquarters, law enforcement later learned that Edwards did not, in fact, have
criminal history and such was erroneously reported by dispatch.
                                                          5
              8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 4 of 7 - Page ID # 4




45.    Edwards took a long pause when asked to consent to a search of the truck.

46.     Edwards said no, thereby denying consent to search the truck.

47.     Based on the conversation and the information gathered, Sheriff Vance noted several

indicia of criminal activity, including:

        (1) sudden change in driving behavior;
        (2) multiple air fresheners in the truck;
        (3) Edwards' attempts to engage in small talk with Vance indicating an attempt to distract
              Vance;
        (4)   inconsistencies in Edwards' story regarding military service in the army and the 82nd
              airborne;
        (5)   logging 17,000 miles on the truck in a few months;
        (6)   Edwards provided inconsistent answers with respect to the purpose of his trip regarding
              visiting his mother in Denver when information showed that she lived in Califomia;
        (7)   Dispatch report of a prior criminal history; and,
        (8)   Edward's inconsistencies in body language (eye movement) when responding to
              questions about whether the vehicle contained firearms, large amounts of currency or
              drugs.

48.     Sheriff Vance deployed his drug detection canine around the truck.

49.     The dog gave a positive indication to the rear driver's side door of the truck.

50.     Law enforcement searched the truck, and inside the passenger compartment, on the floor

behind the driver's seat, law enforcement found a large blue duffle bag that contained four large

vacuum-sealed packages of U.S. culrency. See Exhibit 1, attached hereto.

51.     Also inside the blue duffle bag was a white plastic bag, which contained two smaller

vacuum-sealed bundles of U.S. currency.

52.     Law enforcement also found a small suitcase also containing U.S. cumency in the truck.

53.     The currency was vacuum-sealed.

54.     Sheriff Vance also found energy drinks in a white bag.




                                                   6
            8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 5 of 7 - Page ID # 5




55.      Law enforcement also found a piece of notebook paper with several addresses in Georgia

and mileage notations form each of the cities listed. See   Exhibit2,   attached hereto. The mileage

would seem to suggest distance to drive from the Georgia locations to Colorado.

56.      Sheriff Vance asked Edwards if the curency in the truck belonged to someone else for

whom he was transporting it, and Edwards responded by nodded his head        -   indicating yes.

51.      Sheriff Vance read Edwards his Miranda tights and Edwards invoked the Fifth

Amendment.

58.      Sheriff Vance stopped speaking with Edwards and placed Edwards under arrest.

59.      Sheriff Vance called Homeland Security Investigations (HSI) Special Agent Andrew

Vincik regarding the seizure.

60.      Law enforcement seized the truck, the currency, two cell phones, and an iPad.

6l   .   Law enforcement counted the seized currency and found a total of $265,      1   03   .




62.      The currency had a strong chemical smell.

63.      Law enforcement took photos of the curency. See Exhibit 3, attached hereto.

64.      Over $230,000.00 of the culrency was in $20 bills.

65.      Law enforcement tested the currency. The test indicated the presence of cocaine on the

curency.    See   Exhibit 4,   attached hereto.

66.      Sheriff Vance later reviewed video recordings of the encountet with Edwards, and saw

Edwards place something under the center console in Vance's patrol vehicle while Edwards was

sitting in the front passenger seat.

67.      Sheriff Vance searched his patrol vehicle's center console and found a small piece of wax

paper which contained a personal use amount of THC hashish wax.
           8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 6 of 7 - Page ID # 6




68.    SCSO transferred custody of the seized currency and Edwards' truck to HSI.

69.    The state of Nebraska, Seward County Prosecutor, is prosecuting Edwards for violations

of Nebraska law, with trial scheduled for November.

70.    On June 4,2020, U.S. Customs and Border Protection (CBP) received two claims from

David Martin Michael, Esq., an attorney with offices in San Francisco, Califomia, on behalf of

Ryan Edwards for the $265,103 and the 2016 Chevrolet Silverado pick-up truck.

71.    On the claim forms, Edwards asserted that he "is the owner of and ha[s] a possessory

interest in, and the right to exercise dominion and control over, the [seized] property."

                                         Claim for Relief

       WHEREFORE, the United States of America prays the Defendant property be proceeded

against for forfeiture in accordance with the laws, regulations and rules of this Court; that due

notice be given to all interested parties to appear and show cause why forfeiture should not be

decreed; that the Defendant property be condemned, as forfeited, to the United States and disposed

of according to law and regulations; that the costs of this action be assessed against the Defendant

property; and for such other and further relief as this Court may deem just and equitable.

                                                      LINITED STATES OF AMERICA,
                                                      Plaintiff

                                                      JOSEPH P.KELLY
                                                      United States Attorlley,District ofNebraska


                                                笥
                                              町 Amy B.Blackbum(MO#48222)
                                                      Assistant U.S.Attomcy
                                                      1620]Dodge Street,Suite 1400
                                                      0maha,NE 68102‑1506
                                                      (402)661‑3700


                                                  8
         8:20-cv-00446 Doc # 1 Filed: 10/26/20 Page 7 of 7 - Page ID # 7




                                        YERIFICATION

       I, Andrew Vincik hereby verify and declare under penalty of perjury that I am a Special
Agent with the U.S. Homeland Security Investigations (HSI), that I have read the foregoing
Complaint in rem and know the contents thereof and that the factual matters contained in
paragraphs 8 through 71 of the Complaint are true to my own knowledge, except that those
matters herein stated to be alleged on information and belief and as to those matters I believe
them to be true.

         The sources of my knowledge and information and the grounds of my belief are the
official files and records of the United States, information supplied to me by other law
enforcement officers, as well as my investigation of this case, together with others, as a Special
Agent of HSL

       I hereby verifi, and declare under penalty ofperjury that the foregoing is true and correct.


Dated: OctobcIZ′   先    0




                                                      U.S. Homeland Security Investigations




                                                 9
8:20-cv-00446 Doc # 1-1 Filed: 10/26/20 Page 1 of 1 - Page ID # 8




                                                                    GOVERNMENT
                                                                      EXHIBIT


                                                                        1
8:20-cv-00446 Doc # 1-2 Filed: 10/26/20 Page 1 of 1 - Page ID # 9




                                                        GOVERNMENT
                                                          EXHIBIT


                                                             2
8:20-cv-00446 Doc # 1-3 Filed: 10/26/20 Page 1 of 2 - Page ID # 10




                                                          GOVERNMENT
                                                            EXHIBIT


                                                                3
8:20-cv-00446 Doc # 1-3 Filed: 10/26/20 Page 2 of 2 - Page ID # 11
8:20-cv-00446 Doc # 1-4 Filed: 10/26/20 Page 1 of 1 - Page ID # 12




                                                          GOVERNMENT
                                                            EXHIBIT


                                                               4
